241 Miss. 862 (1961)
133 So. 2d 623
GOODIN
v.
GULF COAST OIL COMPANY et al.
No. 41683.
Supreme Court of Mississippi.
October 16, 1961.
Laurel G. Weir, Philadelphia, for appellant.
Snow, Covington & Shows, Meridian, for appellee, Hartford Accident and Indemnity Company.
*864 Sanford & Alford, Philadelphia, for appellee, Allstate Insurance Company.
JONES, J.
Appellant sued Gulf Coast Oil Company, Hartford Accident and Indemnity Company and All State Insurance Company.
The suit was for personal injuries alleged to have been received in the State of Louisiana by reason of the negligence of the employee of Gulf Coast Oil Company in the operation of a truck combining with the negligence of another person operating a car. It was alleged that Hartford Accident and Indemnity Company had issued a liability insurance policy covering the truck of Gulf Coast Oil Company involved in said accident, and that All State Insurance Company had issued a liability policy to the driver of the other automobile involved.
Judgment was sought for personal injuries and property damages against all three defendants, the effort *865 being to secure direct judgment against the insurer of Gulf Coast Oil Company and to secure direct judgment against All State Insurance Company, whose insured was not joined in the suit.
Each of the insurance companies appeared and filed a motion to dismiss insofar as it was concerned. Each motion was sustained, dismissing the case insofar as the said insurance companies were involved. From such orders of dismissal, this appeal is taken.
It was claimed that the laws of Louisiana permitted a direct suit against the insurer, and that, therefore, suit could be brought in Mississippi directly against the insurance companies. (Hn 1) This matter has been before this Court and was definitely settled in the case of Cook v. State Farm Mutual Insurance Company, 128 So. 2d 363, rendered March 27, 1961.
The action of the lower court in dismissing the case insofar as the two insurance companies were concerned was correct. The case is therefore affirmed.
Affirmed.
Lee, P.J., and Gillespie, McElroy and Rodgers, JJ., concur.